     Case 19-10317              Doc 75        Filed 09/13/19 Entered 09/13/19 10:35:19                     Desc Corrective
                                                     Notice Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Asheville Division

                                                         Case No. 19−10317
                                                             Chapter 11




In Re: Debtor(s) (name(s) used in the last 8 years, including married, maiden, trade, and address):
      Bon Worth, Inc.
      40 Francis Road
      Hendersonville, NC 28792−9314
      Social Security No.:
      Debtor EIN:
      56−0963664




                                     CLERK'S CORRECTIVE NOTICE

PLEASE TAKE NOTICE that the Notice of 341(a) Meeting of Creditors mailed by the court on August 28, 2019
incorrectly stated the time of the 341 meeting as 2:00 pm.

PLEASE TAKE FURTHER NOTICE that the correct time for the 341 meeting is 1:00 pm.



Dated: September 13, 2019                                                                     Steven T. Salata
                                                                                              Clerk of Court


Electronically filed and signed (9/13/19)
